UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-1916


SCOTT M. DAWLING,

                       Plaintiff – Appellant,

          v.

SHAMROCK ENVIRONMENTAL CORPORATION,

                       Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:12-cv-00198-CCE-LPA)


Submitted:   November 19, 2013             Decided:   November 25, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott M. Dawling, Appellant Pro Se.    Jillian McConnell Benson,
James Marion Powell, WOMBLE CARLYLE & SANDRIDGE & RICE, PLLC,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Scott Dawling appeals the denial of relief in this

action claiming race and age discrimination under both Title VII

of   the   Civil    Rights        Act   of    1964,    as   amended,   and   the   Age

Discrimination in Employment Act.                    We have reviewed the record

and find no reversible error.                     Accordingly, we affirm for the

reasons    stated      by    the    district       court.     Dawling v.     Shamrock

Envtl. Corp., No. 1:12-cv-00198-CCE-LPA (M.D.N.C. Aug. 21, 2012,

and July 1, 2013).            We dispense with oral argument because the

facts   and    legal    contentions          are    adequately   presented    in   the

materials     before        the    court     and   argument   would    not   aid   the

decisional process.


                                                                             AFFIRMED




                                              2